Citation Nr: 1328303	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a disability 
manifested by anemia.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from November 1990 to May 1991.  She also had additional 
reserve service until February 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of September 2009 and July 2010 rating decisions of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2011, a videoconference Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran is claiming service connection for knee and 
right hip disabilities, a disability manifested by anemia, 
and multiple sclerosis that she believes had their onset 
while she was in service, including active duty in the 
Persian Gulf in 1990 and 1991.   During her hearing before 
the undersigned, she testified that she experienced right 
hip and bilateral knee pain while on active duty, but that 
the RO has not been able to locate her service treatment 
records (STRs).  The Board notes that one attempt was made 
in May 2009, but that attempt only included contact with the 
National Personnel Records Center (NPRC) and the Records 
Maintenance Center (RMC) and did not include contacting any 
reserve unit to which the Veteran may have last been 
assigned.  In addition, the Veteran testified at her hearing 
that she had received treatment at a VA medical facility in 
1991, soon after her release from active duty.  These 
records have not been associated with the claims folder.  

Regarding the Veteran's testimony of right hip and bilateral 
knee disorders during service, the Board notes that private 
treatment records associated with the claims folder show 
that she was diagnosed with right hip bursitis and noted to 
have right knee crepitus in 2000.  Given her testimony of 
hip and knee pain during service, the Board finds that the 
requirements for a VA medical examination have been met.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting 
forth the circumstances under which a VA examination may be 
necessary.)  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the Veteran's periods of active duty 
for training (ACDUTRA) and inactive 
duty training (INACDUTRA) for the 
period of period of service in the U.S. 
Army reserves from May 1991 to February 
2002.  Such periods of service should 
be specifically set forth (month, day 
and year).  

The RO/AMC should and obtain all 
treatment and personnel records from 
all periods of ACDUTRA and INACDUTRA.  
The AMC/RO should obtain such records 
by contacting the appropriate agency, 
to include the Army Human Resources 
Command (HRC), the National Personnel 
Records Center (NPRC), or any other 
appropriate agency.  If any further 
medical or personnel records are 
available, the AMC/RO should procure 
them for the record. 

2.  The RO/AMC should contact the Veteran and 
request identification/clarification 
regarding all medical care providers 
including any VA medical facility (VAMC), 
from which she received treatment for the 
disabilities at issue since 1991.  After 
obtaining any necessary consent, the RO/AMC 
should contact any private medical care 
provider and VAMC and request copies, for 
association with the claims folder,  of any 
and all records of treatment that the Veteran 
received at that facility since 1991 for the 
disabilities at issue that are not already in 
the claims folder.  

3.  Following completion of the above, the 
RO/AMC should arrange for the Veteran to 
undergo a medical examination to ascertain 
the current nature and extent and etiology of 
her right hip and bilateral knee disorders.  
The examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent or 
more) that any right hip or bilateral knee 
disorder is related to service.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  

4.  Thereafter and following any additional 
development deemed warranted, the RO/AMC 
should readjudicate the issues on appeal.  If 
any determination remains unfavorable to the 
Veteran, she and her representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim(s) for benefits.  
They should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised to appear and participate in any 
scheduled VA examination, as failure to do so may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

